
	
		I
		112th CONGRESS
		1st Session
		H. R. 2119
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mrs. Bono Mack (for
			 herself, Mr. Rogers of Kentucky, and
			 Mr. Lynch) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Controlled Substances Act to require
		  practitioners to obtain particular training or special certification, approved
		  by the Attorney General, on addiction to and abuse of controlled substances and
		  appropriate and safe use of controlled substances in schedule II, III, IV, or
		  V, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ryan Creedon Act of
			 2011.
		2.Requirement for
			 practitioners to obtain training or certification on addiction to and abuse of
			 controlled substances and appropriate and safe use of controlled substances in
			 schedule II, III, IV, or V
			(a)In
			 generalSubsection (f) of
			 section 303 of the Controlled Substances Act (21 U.S.C. 823) is amended—
				(1)by redesignating
			 paragraphs (1) through (5) as subparagraphs (A) through (E);
				(2)by striking
			 (f) and inserting (f)(1); and
				(3)by adding at the
			 end of the subsection the following:
					
						(2)(A)As a condition on registering or renewing
				the registration of a practitioner under paragraph (1) to dispense controlled
				substances in schedule II, III, IV, or V, the Attorney General shall require
				such practitioner to obtain particular training or special certification,
				meeting standards established by the Secretary of Health and Human Services in
				consultation with the Attorney General, on—
								(i)controlled substance addiction and abuse;
				and
								(ii)appropriate and safe use of
				controlled substances in schedule II, III, IV, or V.
								(B)Such training or certification shall
				be provided by—
								(i)a medical society;
								(ii)a State medical licensing board of a
				State where the practitioner is licensed;
								(iii)an accredited continuing education
				provider; or
								(iv)another organization that the
				Secretary determines is appropriate for providing such training or
				certification.
								(C)Nothing in this paragraph is intended
				to authorize any Federal official or employee to exercise supervision or
				control over education in, certification in, or the practice of medicine or the
				manner in which medical services are
				provided.
							.
				(b)ApplicationParagraph (2) of section 303(f) of the
			 Controlled Substances Act, as added by subsection (a)(3), applies beginning on
			 the date that is 18 months after the date of the enactment of this Act.
			(c)Authorization of
			 appropriations
				(1)In
			 generalTo carry out paragraph (2) of section 303(f) of the
			 Controlled Substances Act, as added by subsection (a)(3), there is authorized
			 to be appropriated $4,000,000 for each of fiscal years 2012 and 2013.
				(2)OffsetThere
			 is authorized to be appropriated for each of fiscal years 2012 and 2013 for
			 public health leadership and support programs and activities of the Centers for
			 Disease Control and Prevention—
					(A)the amount
			 appropriated for such programs and activities for fiscal year 2011, reduced
			 by
					(B)$4,000,000.
					
